


110 HR 7049 IH: Anthrax Attacks Investigation Act of

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7049
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish the National Commission on the Anthrax
		  Attacks Upon the United States to examine and report upon the facts and causes
		  relating to the anthrax letter attacks of September and October 2001, and
		  investigate and report to the President and Congress on its findings,
		  conclusions, and recommendations for corrective measures that can be taken to
		  prevent and respond to acts of bioterrorism.
	
	
		1.Short titleThis Act may be cited as the
			 Anthrax Attacks Investigation Act of
			 2008.
		2.Establishment of
			 commissionThere is
			 established a commission to be known as the National Commission on the
			 Anthrax Attacks Upon the United States (in this Act referred to as the
			 Commission).
		3.PurposesThe purposes of the Commission are
			 to—
			(1)examine and report
			 upon the facts and causes relating to the anthrax letter attacks of September
			 and October 2001;
			(2)ascertain,
			 evaluate, and report on the evidence developed by all relevant governmental
			 agencies regarding the facts and circumstances surrounding the attacks;
			(3)determine whether
			 all credible leads and information regarding the potential perpetrators of the
			 attacks were pursued with due diligence by Federal investigators;
			(4)ascertain the full
			 range of individuals who could have had access to the type of anthrax used in
			 the attacks, and determine the full extent to which all such individuals were
			 thoroughly investigated for any potential involvement in the attacks;
			(5)make a full and
			 complete accounting of the circumstances surrounding the attacks, and the
			 extent of the Federal Governments’ preparedness for, and immediate response to,
			 the attacks; and
			(6)investigate and
			 report to the President and Congress on its findings, conclusions, and
			 recommendations for corrective measures that can be taken to prevent and
			 respond to acts of bioterrorism.
			4.Membership
			(a)Number and
			 appointmentThe Commission shall be composed of 11 members
			 appointed as follows:
				(1)1
			 member appointed by the President.
				(2)1
			 member appointed by the Majority Leader of the Senate, in consultation with the
			 Minority leader of the Senate, who shall serve as chairman of the
			 Commission.
				(3)1
			 member appointed by the Speaker of the House of Representatives, in
			 consultation with the Minority Leader of the House, who shall serve as vice
			 chairman of the Commission.
				(4)2 members appointed by the Majority Leader
			 of the Senate.
				(5)2 members appointed by the Majority Leader
			 of the House of Representatives.
				(6)2 members appointed by the Minority Leader
			 of the Senate.
				(7)2
			 members appointed by the Minority Leader of the House of
			 Representatives.
				(b)Qualifications
				(1)Political party
			 affiliationNot more than 6 members appointed to the Commission
			 shall be from the same political party.
				(2)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be
			 an officer or employee of the Federal Government or any State or local
			 government.
				(3)Other
			 qualificationsIt is the
			 sense of Congress that individuals appointed to the Commission should be
			 prominent United States citizens with national recognition and significant
			 depth of experience in professions such as governmental service, law
			 enforcement, law, public health, public administration, science and technology,
			 intelligence gathering, commerce, transportation, and foreign affairs.
				(4)Deadline for
			 appointmentAll members of the Commission shall be appointed no
			 later than 60 days of the enactment of this Act.
				(c)SubcommitteesThe Chairman may establish subcommittees
			 for the purpose of carrying out the duties of the Commission.
			(d)Meetings
				(1)Initial
			 MeetingThe Commission shall
			 meet and begin the operations of the Commission as soon as practicable
			 following the appointment of the 11 members.
				(2)Subsequent
			 MeetingsThe Commission shall
			 meet upon the call of the chairman or a majority of its members. All such
			 meetings shall be open to the public unless classified information or internal
			 personnel matters involving the Commission are to be discussed, in which case
			 such meetings shall be closed to the public.
				(e)Quorum6
			 members of the Commission shall constitute a quorum.
			(f)VacanciesAny vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
			5.Duties of
			 commission
			(a)In
			 generalThe duties of the Commission are to—
				(1)conduct an investigation relating to the
			 anthrax letter attacks of September and October 2001 that investigates relevant
			 facts and circumstances surrounding the attacks, including any relevant
			 legislation, Executive order, regulation, plan, policy, practice, or
			 procedure;
				(2)ascertain,
			 evaluate, and report on the evidence developed by all relevant governmental
			 agencies regarding the facts and circumstances surrounding the attacks;
				(3)determine whether
			 all credible leads and information regarding the potential perpetrators of the
			 attacks were pursued with due diligence by Federal investigators;
				(4)ascertain the full
			 range of individuals who could have had access to the type of anthrax used in
			 the attacks and determine the full extent to which all such individuals were
			 thoroughly investigated for any potential involvement in the attacks;
				(5)make a full and
			 complete accounting of the circumstances surrounding the attacks, and the
			 extent of the Federal Governments’ preparedness for, and immediate response to,
			 the attacks;
				(6)identify, review,
			 and evaluate the lessons learned from the attacks regarding the structure,
			 coordination, management policies, and procedures of the Federal Government,
			 and, if appropriate, State and local governments and nongovernmental entities,
			 relative to detecting, preventing, and responding to bioterrorism
			 attacks;
				(7)submit to the
			 President and Congress reports in accordance with section 10; and
				(8)bring to the
			 attention of the Attorney General and Congress any evidence of potential
			 violations of Federal law or regulations uncovered by the Commission during the
			 course of its investigation.
				(b)Investigations
			 and ReportsThe investigation and report authorized under
			 subsection (a) may include relevant facts and circumstances relating to—
				(1)intelligence and law enforcement
			 agencies;
				(2)diplomacy;
				(3)the delivery,
			 processing, and handling of mail, parcels, or packages within the United States
			 or its territories by either government or commercial entities
			 world-wide;
				(4)the ability of
			 individuals or terrorist organizations to acquire the scientific knowledge and
			 means to manufacture and deliver chemical, biological, or radiological weapons
			 via mail, parcels, or packages;
				(5)the physical and
			 personnel security measures and procedures employed by government, nonprofit,
			 and private sector laboratories or other entities using, storing or shipping
			 agents on the Centers for Disease Control’s Select Agents and Toxins
			 List;
				(6)the role of
			 Congressional oversight and resource allocation; and
				(7)other areas of the
			 public and private sectors determined relevant by the Commission for its
			 inquiry.
				6.Powers of
			 commission
			(a)In
			 GeneralThe Commission or, on
			 the authority of the Commission, any subcommittee or member thereof, shall, for
			 the purpose of carrying out its duties—
				(1)hold hearings and
			 sit and act at such times and places as the Commission considers appropriate,
			 take testimony, receive evidence, and administer oaths; and
				(2)in accordance with
			 subsection (b), require, by subpoena or otherwise, the attendance and testimony
			 of witnesses and the production of books, records, correspondence, memoranda,
			 papers, and documents, as the Commission or designated subcommittee or member
			 may determine advisable.
				(b)Subpoenas
				(1)IssuanceA subpoena may be issued by the Commission
			 only—
					(A)by the agreement of the chairman and the
			 vice chairman; or
					(B)by the affirmative
			 vote of a majority of members of the Commission.
					(2)SignatureSubject
			 to paragraph (1), subpoenas issued under this subsection may be issued under
			 the signature of the chairman or any member designated by a majority of the
			 Commission, and may be served by any person designated by the chairman or by a
			 member designated by a majority of the Commission.
				(3)Service of
			 SubpoenasThe subpoenas of
			 the Commission shall be served in the manner provided for subpoenas issued by a
			 United States district court under the Federal Rules of Civil Procedure for the
			 United States district courts.
				(4)Service of
			 processAll process of any court to which an application is made
			 under paragraph (3) may be served in the judicial district in which the person
			 required to be served resides or may be found.
				(5)Enforcement
					(A)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under this subsection, the United States district court for the judicial
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring such person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence. Any failure to obey the order of the court may be punished by the
			 court as civil contempt.
					(B)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the Commission may, by majority vote, certify a statement of fact constituting
			 such failure to the appropriate United States attorney, who shall bring the
			 matter before the grand jury for its action, under the same authority and
			 procedures as if the United States attorney had received a certification under
			 section 104 of the Revised Statutes of the United States (2 U.S.C. 194).
					(c)Public reports;
			 hearings
				(1)Requiring public
			 accessThe Commission shall
			 hold public hearings and meetings and release public versions of the reports
			 submitted in accordance with section 10.
				(2)Protection of
			 informationAny public hearings of the Commission shall be
			 conducted in a manner consistent with the protection of information provided to
			 or developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
				(d)Contract
			 AuthorityThe Commission may
			 contract with and compensate government and private agencies or persons for
			 services without regard to section 3709 of the Revised Statutes (41 U.S.C.
			 5).
			(e)Information from
			 Federal agencies
				(1)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this Act.
				(2)Declassification
			 RequestsEach department, bureau, agency, board, commission,
			 office, independent establishment, or instrumentality shall—
					(A)review on an
			 expedited basis any requests for declassification of classified material made
			 by the Commission; and
					(B)declassify and supply to the Commission
			 such information as the Commission requests consistent with applicable
			 requirements to protect sources and methods.
					(f)Assistance from
			 Federal agencies
				(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s functions.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States at the request
			 of the Commission shall provide such services, funds, facilities, staff, and
			 other support services as may be authorized by law.
				(g)GiftsThe
			 Commission may accept, use, and dispose of gifts, bequests, devises of services
			 or property, both real and personal, or donations of services or property, for
			 the purpose of aiding or facilitating the work of the Commission.
			(h)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the United States.
			(i)Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
			7.Security
			 clearances for commission members and staffThe appropriate Federal agencies or
			 departments shall cooperate with the Commission to provide the Commission
			 members appropriate security clearances pursuant to existing procedures and
			 requirements.
		8.Compensation and
			 travel expenses
			(a)CompensationEach
			 member of the Commission may be compensated at a rate not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
			(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall receive travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
			9.Staff of
			 commission
			(a)Appointment and
			 compensationSubject to the
			 rules of the Commission, the chairman, in consultation with the vice chairman,
			 may appoint and fix the compensation of a executive director and such other
			 personnel as may be necessary to enable the Commission to carry out its
			 functions, without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that no rate
			 of pay fixed under this subsection may exceed the equivalent of that payable
			 for a position at level V of the Executive Schedule under section 5316 of title
			 5, United States Code.
			(b)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and shall retain the rights, status, and
			 privileges of his or her regular employment without interruption.
			(c)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109(b) of title 5, United States Code,
			 but at rates not to exceed the daily rate paid under level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code.
			(d)National academy
			 of sciences staff recommendationsThe chairman and vice chairman
			 of the Commission shall seek the recommendations of the National Academy of
			 Sciences regarding the desired qualifications of scientific staff to be hired
			 directly or on a consultant basis by the Commission.
			(e)Prohibiting
			 conflicts of interestNo
			 individual who participated in the criminal investigation into the anthrax
			 letter attacks may be detailed to, or may provide any paid or unpaid services
			 to, the Commission.
			10.Reports of the
			 commission
			(a)Final
			 reportNot later than 18
			 months after the date of the enactment of this Act, the Commission shall
			 transmit a final report containing such findings, conclusions, and
			 recommendations for corrective measures as have been agreed to by a majority of
			 the Commission, including proposing organization, coordination, planning and
			 management arrangements, procedures, rules, and regulations. The final report
			 shall be unclassified but may include a classified annex, if necessary.
			(b)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of the Commission
			 members.
			(c)Dissenting
			 viewsBoth the interim and final reports shall contain the
			 dissenting views of any commission member who wishes to have his or her views
			 published.
			11.TerminationThe Commission shall terminate 60 days after
			 submitting its final report under section 10(a).
		12.FundingThere are authorized to be appropriated such
			 sums as are necessary for the operation of the Commission.
		
